Title: To Benjamin Franklin from Amelia Barry, 8 October 1779
From: Barry, Amelia
To: Franklin, Benjamin


Sir,Leghorn 8th Octr. 1779
As I too well know the enlarged mind which informs my revered Friend, to imagine that all private considerations are sunk in public duties, I am persuaded that you will be pleased to hear that my long and painful residence in Barbary is brought to a close, and that this place is fixed on for our abode, for some time at least.
As your Excellency was deaf to my most earnest, and repeated supplications, in favor of Mr. Barry, I have little hope of this letter being honored with notice; yet as my circumstances are less eligible than I could wish, justice to my little helpless family calls upon me to entreat your Excelly. to inform me how it will be most proper for me to act, in regard to a Proprietary Grant for a Lot of Ground in the Province of Pensilvania; The papers relating to it, were lodged in the hands of Mr. Israel Pemberton. I am informed that by the Laws enacted by Congress, the Property of such persons as left America before the commencement of hostilities, is not anhiliated: Will you then Dear Sir, cause one of your Secretaries to put me in a way to have the above mentioned Lot (which remains unlocated,) secured, or in what manner I may have it taken up.
I should be inexpressibly happy to hear how my revered God-mama & Mrs. Beache do;— Perhaps that endulgence may be granted to Sir, Your Excellency’s most obliged & faithful Humble Servant
A. Barry
His Excelly B. Franklin Esqr.Be pleased to direct to me to the care of Messrs. Gentil & Orr Mercts. at this place.
 
Notation: A Barry Oct. 8. 79
